IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 23, 2009
                                     No. 08-50561
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

JOSE LUIS SANDOVAL-AVALOS,

                                                   Defendant-Appellant.


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 1:08-CR-15-ALL


Before HIGGINBOTHAM, BARKSDALE, and ELROD, Circuit Judges.
PER CURIAM:*
       Jose Luis Sandoval-Avalos (Sandoval) appeals the sentence imposed
following his guilty plea to illegal reentry. Sandoval argues that his within-
guidelines sentence was unreasonable because it was greater than necessary to
effectuate the sentencing goals of 18 U.S.C. § 3553(a).                 In this regard, he
contends that the application of U.S.S.G. § 2L1.2 overstated the risk of
recidivism and the risk of danger posed by his illegal reentry offense and,
additionally, that the advisory guidelines range was too severe because it did not

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                 No. 08-50561

accurately reflect the seriousness of his illegal reentry offense and failed to
account for the circumstances surrounding his offense. Employing the plain
error standard of review and finding no error, we affirm. See United States v.
Mares, 402 F.3d 511, 520-21 (5th Cir. 2005).
      The district court sentenced Sandoval at the bottom of the advisory
guidelines range. In so doing, the district court paid particular attention to
Sandoval’s high criminal history category. Sandoval had a criminal history
category of VI, which included a prior 2003 illegal reentry conviction. The
district court also considered Sandoval’s personal history and his expressed
intention not to return to the United States. We reject Sandoval’s attempt to
minimize the severity of the offense of illegal reentry, noting that his repeated
reentry into this country has resulted in his commission of various felonies and
misdemeanors.
      AFFIRMED.




                                       2